Citation Nr: 0114987	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability evaluation higher than 10 percent 
from November 30, 1997 to October 5, 1999, and for a 
disability evaluation higher than 20 percent from July 1, 
2000, for service-connected status post left L5-S1 
laminectomy/diskectomy with radiculopathy (a low back 
disability).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to November 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana that established service connection for a low back 
disability, and assigned a disability evaluation of 10 
percent effective November 30, 1997.  In May 2000, the Board 
remanded this matter for further development and for the 
scheduling of an RO hearing, which took place in August 2000. 

Thereafter, as will be also noted below, the hearing officer, 
in a January 2001 decision, granted an increased evaluation 
of 60 percent effective October 5, 1999, a temporary total 
evaluation under the provisions of 38 C.F.R. § 4.30 from May 
15, 2000, until July 1, 2000, and a 20 percent evaluation 
thereafter.  As such (and as will also be discussed below), 
the issue currently in appellate status is as listed above.   


FINDINGS OF FACT

1.  From November 30, 1997 to November 25, 1998, the evidence 
of record demonstrates that the veteran's service-connected 
low back disability had primarily been manifested by a full 
range of motion with no objective evidence of pain, but with 
subjective evidence of pain.  

2.  From November 25, 1998 to October 5, 1999, the evidence 
of record demonstrates that the veteran's service-connected 
low back disability had primarily been manifested by a slight 
limitation of motion and paravertebral spasm about the L2-5 
region.

3.  Since July 2000, the evidence demonstrates that the 
veteran's low back disability is manifested by a moderate 
limitation of motion, with pain on the extremes, without 
spasm.


CONCLUSION OF LAW

1.  As the initial 10 percent evaluation assigned from 
November 30, 1997, to November 25, 1998, for the veteran's 
service-connected low back disability was proper, the 
criteria for a higher evaluation during this period are not 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2000). 

2.  The criteria for an evaluation of 20 percent, from 
November 25, 1998, to October 5, 1999, for the veteran's 
service-connected low back disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2000).

3.  The criteria for a disability evaluation higher than 20 
percent for the veteran's service-connected low back 
disability from July 1, 2000, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was established for a low back disability 
by the currently appealed May 1999 decision.  This decision 
was based on the review of the veteran's service separation 
examination report, which showed that he experienced 
intermittent low back strain and spasm, although no clinical 
abnormality was reported.  A 10 percent evaluation was 
assigned for this disability, effective November 30, 1997, 
based on evidence (specifically, VA medical records) which 
will be discussed below.  

The relevant evidence of record pertaining to the evaluation 
of the service-connected low back disability includes VA 
examination reports and an outpatient treatment records, 
private medical records, and the veteran's testimony 
presented during an August 2000 RO hearing.  

The veteran was afforded a VA examination in January 1998, 
the report of which notes the veteran's complaints of low 
back pain for the past year and a half, reportedly brought 
about by lifting toolboxes and tires.  The veteran described 
the pain as a constant pressure to the low back, and noted 
that it was localized and not radiating to the buttocks or 
legs.  The veteran reported no history of lower extremity 
weakness or loss of sensation, and noted that pain was 
relieved by lying down on the floor and elevating his knees.  

Physical examination of the low back showed no evidence of 
kyphosis, scoliosis, gibbus, no muscle spasm, and no bony 
tenderness.  The veteran was able to flex his lumbar spine to 
about 100 degrees and extend it 40 degrees, and bilateral 
rotation and lateral flexion were 40 and 45 degrees, 
respectively.  There was no evidence of pain on motion, and 
the examiner characterized the examination as essentially 
normal.  

X-rays taken a few days earlier showed that the vertebral 
bodies appeared intact and in good alignment, that disc 
spaces were well maintained, and that there was no evidence 
of any fractures or dislocations.  

Another VA examination was accomplished in November 25, 1998, 
the report of which reflects that the veteran described 
daily, diffuse pain in the low back, aggravated by any type 
of motion activity such as lifting, bending, twisting, or 
reaching.  He noted that medication provides some symptomatic 
relief but does not abolish the pain which has become worse 
as time goes by.  

Physical examination revealed exaggerated lordosis, and that 
range of low back motion was reduced by 5 degrees in flexion, 
extension, lateral flexion, and rotation.  The veteran's gait 
was normal, and there was some paravertebral spasm in L2-5.  
Straight leg raising was negative bilaterally, and deep 
tendon reflexes and motor power in the lower extremities were 
intact.  X-rays taken in conjunction with this examination 
revealed normal bone density with no evidence of fracture or 
dislocation, normal intervertebral discs, and no joint 
disease; the sacroiliac joints were normal.  

As a result of this VA examination, the veteran was diagnosed 
with spondylolisthesis L5-S1, and possible 
spondyloarthropathy, ankylosing spondylitis.  In an addendum 
to the examination report, the examiner added that a review 
of the X-rays revealed that there may be some degree of 
sacroiliitis.  He noted that the veteran's back pain worsened 
as the day went on, which was unusual for a mechanical type 
of pain.  As an "addendum diagnosis," he added possible 
spondyloarthropathy, ankylosing spondylitis.  

VA outpatient treatment records reflect that the veteran was 
seen on October 5, 1999, with sharp left hip pain radiating 
down the leg, and indefinite low back pain.  The veteran was 
seen in late October 1999 on a follow up basis, and it was 
noted that his low back was basically unchanged, that he was 
unable to sit and only had some relief if weight was kept off 
of his legs.  It was noted that medication helped.  

The veteran was seen by a different examiner that same day, 
who noted that there were hard findings of an acutely 
herniated disc, no demonstrable muscle spasm, and no loss of 
unilateral motion.  The examiner pointed out that there was 
objective discomfort from the disc herniation with sciatica.  

A VA (contract) examination was accomplished in December 
1999, the report of which indicates that the veteran gave a 
history of diffuse lumbar pain while in service which has 
continued and got acutely worse in October 1999 with 
radiation down the left leg.  Physical examination of the low 
back revealed that flexion was limited to 30 degrees, that 
the veteran complained of left sciatic-like radiation down 
the posterior lateral left leg to the lateral left foot.  X-
rays showed marked narrowing at the L4-5 interspace.  

VA medical records further reflect that on May 15, 2000, the 
veteran underwent an inferior laminotomy of L5, superior 
laminotomy of S1, and a microscopic removal of L5-S1 disc and 
free fragment, at the VA Medical Center (VAMC) Salt Lake 
City, Utah.  A pre- and post-operative diagnosis of left 
herniated nucleus pulposus at L5-S1 was noted in the 
operative report.

In July 2000, another VA (contract) examination was 
accomplished, the report of which notes the May 2000 surgical 
procedure.  Examination of the low back revealed a well-
healed midline surgical scar over L5-S1, flexion to 60 
degrees, extension to 10 degrees, and lateral tilt 30 degrees 
bilaterally.  Flexion movement was midline without spasm.  X-
rays showed evidence of a lumbar laminectomy at L5-S1 on the 
left side and increased narrowing at the L5-S1 space since 
December 1999.  

In August 2000, the veteran was examined by John A. Vallin, 
M.D.  The examination report noted the veteran's pertinent 
medical history, to include the May 2000 procedure.  Physical 
examination revealed a non-antalgic gait, normal low back 
range of motion with pain on the extremes, and a well healed, 
nontender midline vertical scar in the lower lumbosacral 
spine.  Mild tenderness was noted just superior to the scar 
in the mid to lower lumbosacral spine.  There was no 
associated paralumbar tenderness or spasm.  The veteran was 
diagnosed with sequestered fragment left L5-S1, status post 
left laminectomy/discectomy, and chronic mechanical low back 
pain.  

A RO hearing was held in August 2000, during which the 
veteran testified that radiculopathy persists down the leg 
and foot.  He added that he has back spasms if he sits for a 
period of time or stands up, and that he experiences sharp 
left hip pain when he makes a big step, climbs stairs, or 
steps off of curbs.  The veteran testified that his left toes 
occasionally become numb and tingly, and that he experiences 
back pain on a daily basis.  He noted that his low back was 
better since surgery, but was still not good.  

In a January 2001 decision, a RO hearing officer granted an 
increased evaluation of 60 percent effective October 5, 1999, 
for the service-connected low back disability, and assigned a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from May 15, 2000, until July 1, 2000, and a 20 
percent evaluation thereafter.  


Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than the 10 percent 
evaluation initially assigned the low back disability from 
November 30, 1997 to October 5, 1999, is warranted; and that 
an evaluation higher than the 20 percent evaluation currently 
in effect since July 1, 2000 is warranted.  

As noted above, a 60 percent evaluation was assigned for this 
disability from October 5, 1999, to May 15, 2000.  This is 
the highest schedular evaluation allowable under the rating 
codes pertaining to back disabilities, and it has not been 
alleged, nor does the evidence in any way suggest, that from 
October 1999 through May 2000, or during any time period 
under consideration in this case, the disabling effects of 
the veteran's low back disability reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999 ) (when 
considering a rating increase claim from a veteran whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the veteran's claims file, that rating 
increase must also include an evaluation of a reasonably 
raised claim for a total rating for compensation purposes 
based on individual unemployability rating).

In this regard, the Board notes that it has not been 
objectively shown that, during any relevant period(s), the 
disability has markedly interfered with employment, resulted 
in frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As such, the Board will not further address the 
period October 5, 1999 to May 15, 2000.  

As well, since a temporary total evaluation was in effect 
from May 15, 2000 to July 1, 2000, there is no need to 
address a higher evaluation during that period.  

In any event, and as a preliminary matter, the Board finds 
that, with respect to this claim, all relevant evidence has 
been properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board notes 
that this matter was remanded in May 2000 for the 
accomplishment of a VA examination, and the collection of any 
pertinent medical records.  As well, through the issuance of 
the December 1999 statement of the case and January 2001 
supplemental statement of the case, the veteran and his 
representative have been put on notice as to the evidence 
generally necessary to substantiate this claim.  Furthermore, 
the veteran has not identified any additional, relevant, 
existing evidence that has not been obtained.  Hence, the 
claim is ready to be considered on the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2000).  

While the veteran's entire history is reviewed when making 
disability evaluations, and where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
separate ratings for separate periods of time based on the 
facts founds) is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  At the outset, the Board acknowledges that 
the hearing officer, in the January 2001 decision, engaged in 
staged rating. 

The service-connected low back disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000), for intervertebral disc 
syndrome.  From November 30, 1997, to October 5, 1999, this 
disability was evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  

A 10 percent evaluation is warranted under Diagnostic Code 
5295 for a lumbosacral strain manifested by characteristic 
pain on motion.  A 20 percent evaluation under this code 
contemplates a lumbosacral strain manifested by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating is 
provided under this code for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

A 10 percent evaluation is warranted under Diagnostic Code 
5293 for mild intervertebral disc syndrome; a 20 percent 
evaluation contemplates moderate intervertebral disc syndrome 
characterized by recurring attacks; and a 40 percent 
evaluation under this code contemplates severe intervertebral 
disc syndrome characterized by recurring attacks with 
intermittent relief.
 
Finally, this disability could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, for limitation of motion of 
the lumbar spine.  Under this code, a 10 percent evaluation 
is warranted for a slight limitation of motion, a 20 percent 
evaluation for  moderate limitation of motion, and a 40 
percent evaluation is warranted for severe limitation of 
motion.

The Board points out that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume  38 C.F.R. 
§ 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  8 Vet. App. at 205-6.

Taking into account all of the relevant evidence discussed 
above, the Board finds that there is no persuasive evidence 
of record that shows that the veteran's service-connected low 
back disability warrants a disability evaluation higher than 
10 percent for the period from November 30, 1997, the 
effective date for service connection (see 38 C.F.R. 
§ 3.400(b)(2) (2000)), until November 25, 1998.  The Board 
does find, however, that a 20 percent disability evaluation 
under Diagnostic Code 5295 is warranted effective November 
25, 1998, to October 5, 1999.  Finally, the Board finds that 
there is no persuasive evidence of record that shows that the 
veteran's service-connected low back disability warrants a 
disability evaluation higher than 20 percent from July 1, 
2000. 

Specifically, the evidence of record indicates that from 
November 30, 1997, and prior to November 25, 1998, the 
service-connected low back disability was primarily 
manifested by a full range of motion with no objective 
evidence of pain, although the veteran complained of pain for 
the year and a half prior to January 1998 (i.e. there was 
subjective evidence of pain).  These findings demonstrate 
that no more than a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, was warranted, for 
characteristic pain on motion (the Board notes that the 
dictates of DeLuca are necessarily taken into account in 
rating a disability under this Code).

The evidence of record demonstrates that on November 25, 
1998, the veteran's low back disability was manifested by a 
slight limitation of motion and paravertebral spasm about the 
L2-5 region.  As such, the Board is of the opinion that at 
that point, a 20 percent evaluation was warranted under 
38 C.F.R. § 4.71a, Diagnostic Code  5295 (for, essentially, 
muscle spasm and limitation of motion).  

The evidence does not demonstrate that a higher evaluation 
was warranted from November 1998 until October 5, 1999, when 
as noted, a 60 percent evaluation was assigned.  
Specifically, the evidence does not demonstrate that the low 
back disability was manifested by a severe limitation of 
motion; listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; or that it amounted to severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief, so as to warrant a 40 percent evaluation under 
Diagnostic Codes 5292, 5295, or 5293, respectively, even when 
considering the veteran complaints of pain.  

Further, the evidence does not demonstrate that an evaluation 
higher than 20 percent is warranted from July 1, 2000.  Since 
July 2000, the evidence of record demonstrates that the 
veteran's low back disability is manifested by a moderate 
limitation of motion (although in August 2000 there was no 
limitation of motion, but pain on the extremes) without 
spasm.  The evidence does not demonstrate that the low back 
disability is manifested by a severe limitation of motion; 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or that it amounted to severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief, so 
as to warrant a 40 percent evaluation under Diagnostic Codes 
5292, 5295, or 5293, respectively, even, again, when 
considering the veteran complaints of pain.

As is evident, the Board has certainly considered the 
dictates of DeLuca in evaluating this disability during the 
relevant time periods, but finds that the veteran's 
complaints of pain are accurately reflected in the staged 
evaluations assigned for this disability.  The Board notes 
that only when considering the veteran's complaints of pain 
(and the likely extent of additional functional loss 
attributable to such factors with use and during flare-ups) 
is the initial 10 percent evaluation justified, and that 
pain, while certainly present, does not warrant higher 
evaluations than 20 percent from November 1998 and July 2000.  

In sum, the Board concludes that an evaluation of 20 percent 
is warranted for the service-connected low back disability 
from November 25, 1998, to October 5, 1999, but that there is 
no basis for assignment of an evaluation in excess of 10 
percent between November 30, 1997, and November 25, 1998, or 
for an evaluation in excess of 20 percent from July 1, 2000.  



ORDER

As the initial 10 percent evaluation assigned for the 
service-connected low back disability from November 30, 1997, 
to November 25, 1998, was proper, a higher evaluation is 
denied.  

A 20 percent rating for the veteran's service connected low 
back disability is granted, effective from November 25, 1998, 
to October 5, 1999, subject to the laws and regulations 
governing the payments of monetary awards.

An evaluation in excess of 20 percent from July 1, 2000, for 
the service-connected low back disability, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

